         Case 1:20-cv-00946-JLT Document 7 Filed 07/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KIM-KHOI THAI TRAN,                                Case No. 1:20-cv-00946-JLT (PC)

12                       Plaintiff,                      ORDER TO SUBMIT APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13           v.                                          OR PAY FILING FEE

14    J. NICKELL, et al.,                                45-DAY DEADLINE

15                       Defendants.

16

17          Plaintiff has not paid the $400 filing fee for this action or submitted an application to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45 days of the date

19   of service of this order, Plaintiff SHALL submit the attached application to proceed in forma

20   pauperis, completed and signed, or, in the alternative, pay the $400 filing fee. No requests for an

21   extension of time will be granted without a showing of good cause. Failure to comply with this

22   order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25      Dated:     July 9, 2020                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
